DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 8-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurakata US 2004/0141084.

	Re claim 1, Kurakata discloses an electronic apparatus (digital camera 100) comprising at least a memory and at least one processor (microcomputer 500, image processors) (figure 5; paragraphs 63-73) which function as: an acquisition unit configured to acquire an image captured on any one of a plurality of conditions in a predetermined period (image pickup element of a plurality of cameras captures still or moving images at predetermined exposure settings and recording medium 109 also acquires images captured by the local camera or from remote cameras) (figure 5; paragraphs 63-73; figures 6A-E; paragraphs 74-82); a display control unit configured to implement control so that a plurality of images acquired by the acquisition unit are classified into groups correspondingly to the plurality of conditions and displayed (display 107 of digital camera 100 displays image data from a plurality of cameras and classifies them into groups and displays them) (figure 3; paragraphs 57-60; figures 16-20; paragraphs 113-125); and a selection unit configured to implement control so that an operation target image is selected in accordance with user operation from the plurality of images that are classified and displayed by the display control unit (image data may be selected by a user using operating buttons 303, 305 to selectively display, store and delete selected images) (figures 16-20; paragraphs 113-125).


	Re claim 2, Kurakata further discloses that the selection unit implements control so that an image to be deleted or an image to be saved is selected in accordance with user operation (image data photographed by a plurality of cameras may be stored, displayed and batches of images can be transferred, stored, printed or deleted) (figures 16-20; paragraphs 113-125).

	Re claim 3, Kurakata further discloses that the display control unit implements control so that the acquired image is displayed after the predetermined period (captured images are selectively displayed on display 107 after an image capturing period) (figure 3; paragraphs 57-60).

	Re claim 4, Kurakata further discloses that in a case where the plurality of images acquired by the acquisition unit are classified and displayed, the display control unit implements control so that information relating to a condition corresponding to each of the groups is displayed (user name and device numbers may be displayed together with captured image groups) (figures 16-20; paragraphs 113-125).

	Re claim 5, Kurakata further discloses that the selection unit implements control so that images belonging to at least one group out of the plurality of groups corresponding to the plurality of conditions are selected, en bloc as operation targets (image data photographed by a plurality of cameras may be stored, displayed and 

	Re claim 6, Kurakata further discloses an evaluation unit configured, in a case where the image acquired by the acquisition unit has been selected as an image to be saved, to attach evaluation information, which is inputted by a user, to the image selected as the image to be saved (device numbers and user names corresponding to captured images are attached to, displayed and stored with the images) (figures 16-20; paragraphs 113-125).

	Re claim 8, Kurakata further discloses a transmission unit configured to transmit to an external apparatus an image selected by the selection unit as an image to be saved (communication control section 515 communicates with other cameras 100a via communication connector 105 to transfer and copy image data) (paragraph 73).

	Re claim 9, Kurakata further discloses that in a case where a saved image is deleted, the selection unit implements control so that an image to be deleted or an image to be saved is selected from images, the image capturing periods of which or the automatic image capturing conditions of which are identical to that of the saved image (a user may select images to be batch deleted according to the device that captured the images) (figure 20; paragraphs 123-125).



	Re claim 12, Kurakata further discloses at least one imaging unit (image pickup element), wherein the acquisition unit is configured to acquire an image captured by the imaging unit on any one of the plurality of conditions in the predetermined period (recording media 109 acquires and stores images captured by plural digital cameras) (figures 5-6E; paragraphs 63-82; figures 16-20; paragraphs 113-125).

	Re claim 13, claim 13 discloses a control method for the electronic apparatus claimed in claim 1 wherein the method contains all of the limitations of the apparatus disclosed in claim 1.  Therefore, the rejection provided above regarding claim 1 is also applicable to the control method of claim 13.  
	
Re claim 14, claim 14 discloses a non-transitory computer readable medium that stores a program that causes a computer to execute the steps performed by the electronic apparatus in claim 1 wherein the steps contain all of the limitations of the apparatus disclosed in claim 1.  Therefore, the rejection provided above regarding claim 1 is also applicable to the non-transitory computer readable medium of claim 14.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurakata US 2004/0141084 in view of Miwa US 2013/0111400.

Re claim 7, Kurakata discloses all of the limitations of claim 1 above including capturing and displaying groups of images.  However, although the Kurakata reference discloses all of the above limitations it fails to specifically disclose that the display control unit implements control so that the images in the group are rearranged and displayed in accordance with a user operation.
However, Miwa discloses that it is well known in the art for a user of an image capturing and displaying device to actuate control buttons/switches to allow the user to rearrange groups of images displayed on a display of the device (figure 12; paragraph .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 10, the prior art does not disclose an electronic apparatus having the specific limitations disclosed in claim 10, wherein the electronic apparatus comprises: an acquisition unit configured to acquire an image captured on any one of a plurality of conditions in a predetermined period; a display control unit configured to implement control so that a plurality of images acquired by the acquisition unit are classified into groups correspondingly to the plurality of conditions and displayed; and a selection unit configured to implement control so that an operation target image is selected in accordance with user operation from the plurality of images that are classified and displayed by the display control unit, wherein in a case where the acquisition unit acquires a still image captured on any one of the plurality of conditions during capturing of a moving image in the predetermined period and in a case where the moving image is deleted, the display control unit implements control so that a plurality of still images, captured on any one of the plurality of conditions during capturing of the moving image, are classified into groups correspondingly to the plurality of conditions and displayed, and the select unit implements control so that a still image to be deleted or a still image to be saved is selected in accordance with user operation from the plurality of displayed still images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. US 2018/0063431 discloses an imaging device including a display allowing a user to select desired groups of images.

Venturino et al. US 2004/0051803 discloses a digital camera including a menu overlay that displays selectable options to a user.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699